United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-50394
                         Conference Calendar


ANDREW D. MCGREW, JR.,

                                     Plaintiff-Appellant,

versus

MONAHANS MUNICIPAL COURT; CITY OF MONAHANS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 4:05-CV-54
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Andrew D. McGrew, Jr., Texas prisoner # 1317843, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal.

The district court denied McGrew’s IFP motion and certified that

the appeal was not taken in good faith.   By moving for IFP,

McGrew is challenging the district court’s certification.       See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     McGrew asserts that he was denied his due process rights by

the Monahans Municipal Court because he was prosecuted for

driving with a suspended license.   He also contends that the City

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50394
                                 -2-

of Monahans should be held liable for the actions of its court.

McGrew has not shown that the district court’s determination that

his appeal would be frivolous was incorrect.    He has failed to

brief a challenge to the basis for the district court’s denial of

IFP, and any such argument is not preserved.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    The instant

appeal is without arguable merit and is thus frivolous.

Accordingly, McGrew’s request for IFP status is denied, and his

appeal is dismissed.    See Howard v. King, 707 F.2d 215, 219-220

(5th Cir. 1983); 5TH CIR. R. 42.2.

     The dismissal of McGrew’s 42 U.S.C. § 1983 suit by the

district court pursuant to 28 U.S.C. § 1915(e)(2)(B) and our

dismissal of this appeal as frivolous both count as strikes under

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   McGrew has one prior strike.    McGrew v. Orona,

No. 7:04-CV-156-RAJ (W.D. Tex. Dec. 9, 2004).    Because McGrew has

accumulated at least three strikes under § 1915(g), he is barred

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.